DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 12  is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated  by (JP2018186128A) with equivalent English translation provided by (Kiyokawa et al. US 2011/0298630 A1) (hereinafter referred to as Kiyokawa).

Regarding claim 1, Kiyokawa teaches a testing apparatus (fig. 1, test apparatus 100, par. [0027] [0041]) comprising: a plurality of testing units (fig. 2, plurality of test units 170, par. [0027]) arrayed in a first axial direction in plan view (see fig. 1, x-direction, par. [0021]), the plurality of testing units being configured to respectively press probes (fig. 2, probe card 300, par. [0041]) against electronic devices (fig. 2, wafer 101, par. [0036]) on chucks (fig. 2, wafer tray 450, par. [0052])  to test the electronic devices (101); a plurality of gas circulating units (fig. 2, temperature adjusting unit 176, suction fan 174, exhaust fan 175, air-conditioning dividing member 177, par. [0045]-[0046]) respectively disposed in areas (fig. 2, housing chamber 172, par. [0045]) each corresponding to one or more testing units among the plurality of testing units (fig. 2, plurality of test units 170, par. [0027]), the plurality of gas circulating units respectively including first fans (fig. 2, suction fan 175, par. [0045]) configured to circulate a gas (fig. 2, air, par. [0024]) in the areas along a second axial direction (see fig. 2, y-direction) in plan view; a plurality of temperature detecting units (fig. 2, temperature adjusting unit 176, par. [0045]) configured to respectively detect temperatures of the chucks (fig. 2, “… temperature of the test head 200 can be efficiently adjusted”, the head is in the vicinity of the chuck wafer tray 450 the therefore the temperatures are the same, par. [0047]); and a controller (fig. 2, mainframe 160, par. [0038]) configured to control drive of the first fans of the plurality of gas circulating units based on the detected temperatures of the chucks (fig. 2, par. [0045]-[0049]).

Regarding claim 2, Kiyokawa teaches the testing apparatus as claimed in claim 1, wherein the areas respectively correspond to the plurality of testing units (fig. 2, plurality of test units 170, par. [0027]), and a number of the plurality of testing units is equal to a number of the plurality of gas circulating units (fig. 2, temperature adjusting unit 176, suction fan 174, exhaust fan 175, air-conditioning dividing member 177, par. [0045]).

Regarding claim 12, Kiyokawa teaches the testing apparatus as claimed in claim 1, wherein the plurality of gas circulating units (fig. 2, temperature adjusting unit 176, suction fan 174, exhaust fan 175, air-conditioning dividing member 177, par. [0045]) cause the gas to circulate in the areas to cool the chucks and no cooling mechanism that cools the chucks by using a cooling liquid is provided (fig. 2, “the gas drawn in by the suction fan 174 circulates within the housing chamber 172 … temperature of the test head 200 can be efficiently adjusted”, the head is in the vicinity of the chuck wafer tray 450 the therefore cooled at the same time, par. [0047]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyokawa as applied to claim 1 above, and further in view of Merrow US 2009/0262454 A1.

Regarding claim 3, Kiyokawa teaches the testing apparatus as claimed in claim 1, Kiyokawa does not teach wherein the controller controls drive of each of the first fans so as to increase a rotational speed thereof in a case where a corresponding temperature value exceeds a temperature threshold, the corresponding temperature value being 
Merrow teaches wherein the controller (fig. 22A, test slot thermal control systems, par. [0237]) controls drive of each of the first fans (fig. 22A,  first and second blowers 722a, 722b, par. [0237]) so as to increase a rotational speed thereof in a case where a corresponding temperature (speed of the first and/or second blowers 722a, 722b can be adjusted (e.g., to effect cooling), par. [0237]) value exceeds a temperature threshold (average operating temperature is greater than a predetermined offset value, par. [0060], the corresponding temperature value being determined based on the temperatures of the chucks (fig. 20A, test compartment, par. [0194]) detected by the temperature detecting units (fig. 20A, temperature sensors 526, par. [0194]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disk drive test slot thermal control system configured to control temperature of the associated test slots and air flow being conveyed through the ducting conduit and/or an air flow exiting the air mover, as taught in Merrow in modifying the apparatus of Kiyokawa. The motivation would be control temperature of the associated test slots by controlling the temperature of the air that is allowed to enter the test slots, so as to enhance the use of system resources.

Claims 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyokawa as applied to claim 1 above, and further in view of Akiyama et al. US 2020/0168481 A1 .

Regarding claim 4, Kiyokawa teaches the testing apparatus as claimed in claim 1, wherein each of the plurality of gas circulating units 
Kiyokawa does not teach gas circulating units further includes a filter that cleans the gas.
Akiyama teaches circulating units further includes a filter that cleans the gas (fig. 3,  filter unit (FFU) 21a, par. [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide fan filter unit with air circulating means, as taught in Akiyama in modifying the apparatus of Kiyokawa. The motivation would be preventing dust from occurring by allowing air from ducts to pass there through.

Regarding claim 5, Kiyokawa teaches the testing apparatus as claimed in claim 4,
 	Kiyokawa does not teach wherein the filter is provided on an exhaust side of each of the first fans.
Akiyama teaches herein the filter (fig. 3, filter unit (FFU) 21b, par. [0025]) is provided on an exhaust side of each of the first fans (fig. 3, fan 22b, par. [0025]).
The references are combined for the same reason already applied in the rejection of claim 4.

Regarding claim 6, Kiyokawa teaches the testing apparatus as claimed in claim 1, wherein each of the plurality of gas circulating units (fig. 2, temperature adjusting unit 176, suction fan 174, exhaust fan 175, air-conditioning dividing member 177, par. [0045]) further includes a duct including a suction inlet provided (fig. 2, air-conditioning dividing member 177, suction fan 174 draws gas into the housing chamber 172, par. [0045]) in a corresponding area of the areas (fig. 2, housing chamber 172, par. [0045]) on a first end side of the corresponding area in the second axial direction in plan view  (see fig. 2, y-direction), an exhaust outlet (fig. 2, air-conditioning dividing member 177, exhaust fan 175 expels gas within the housing chamber 172 to the outside, par. [0045]) provided in the corresponding area in plan view, and wherein each of the first fans (fig. 2, exhaust fan 175, par. [0045]) is provided at the exhaust outlet of the duct.
Kiyokawa does not teach an exhaust outlet provided in the corresponding area on a second end side of the corresponding area in the second axial direction in plain view.
Akiyama teaches an exhaust outlet (fig. 3, duct 23b, par. [0027]) provided in the corresponding area (see fig. 3 left side of  air circulating means 20, par. [0027]) on a second end side of the corresponding area in the second axial direction in plain view (see fig. 3 opposite the right side duct 23ba of  air circulating means 20, par. [0027]).
The references are combined for the same reason already applied in the rejection of claim 4.

Regarding claim 7, Kiyokawa and Akiyama teaches the testing apparatus as claimed in claim 6, wherein airflow of the first fans (fig. 2, suction fan 175, par. [0045]) is directed to the chucks (fig. 2, “the gas drawn in by the suction fan 174 circulates within the housing chamber 172 … temperature of the test head 200 can be efficiently adjusted”, the head is in the vicinity of the chuck wafer tray 450 the therefore air also flows over chuck wafer tray 450, par. [0047]).

Regarding claim 8, Kiyokawa and Akiyama teaches the testing apparatus as claimed in claim 6, wherein the plurality of gas circulating units (fig. 2, temperature adjusting unit 176, suction fan 174, exhaust fan 175, air-conditioning dividing member 177, par. [0045], [0047]) further respectively include second fans, each second fan (fig. 2, suction fan 174, par. [0045]) being provided at the suction inlet of the duct (fig. 2, air-conditioning dividing member 177, par. [0045], [0047]).

Regarding claim 9, Kiyokawa and Akiyama teaches the testing apparatus as claimed in claim 8, wherein the exhaust outlet (fig. 2, air-conditioning dividing member 177, par. [0047]) of the duct and each of the first fans (fig. 2, suction fan 175, par. [0047]) are provided above the suction inlet of the duct and a corresponding one of the second fans (fig. 2, suction fan 174, par. [0047]).
Kiyokawa and Akiyama teaches the claimed invention except for each of the first fans are provided above the suction inlet of the duct and a corresponding one of the second fans. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange for each of the first fans are above the suction inlet of the duct and a corresponding one of the second fans, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Regarding claim 10, Kiyokawa and Akiyama teaches the claimed invention except the suction inlet and each of the second fans are provided on a floor in the corresponding area. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the suction inlet and each of the second fans on the floor in the corresponding area, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyokawa as applied to claim 8 above, and further in view of Feng et al. CN 105739570 A (hereinafter referred to as Feng).

Regarding claim 11, Kiyokawa and Akiyama teaches the testing apparatus as claimed in claim 8, Kiyokawa and Akiyama do not teach wherein the controller uses a pulse width modulation signal to control drive of each of the first fans and uses a pulse width modulation signal to control drive of a corresponding or of the second fans, and wherein a duty cycle of the pulse width modulation signal used to control the drive of each of the first fans is greater than a duty cycle of the pulse width modulation signal used to control the drive of the corresponding one of the second fans.
Feng teaches wherein the controller (fig. 1) uses a pulse width modulation signal to control drive (Radiating control device accepts the pulse width modulation (PWM) of control system output and exports signal, rotation speed of the fan continuously adjustable, pg. 6, 14) of each of the first fans (fig. 2, 1st heat abstractor (fan 1) and the 2nd heat abstractor (fan 2), pg. 14) and uses a pulse width modulation signal to control drive of a corresponding or of the second fans (fig. 2, 2nd heat abstractor (fan 2), pg. 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a multi-mode temperature control experiments instructional device, as taught in Feng in modifying the apparatus of Kiyokawa and Akiyama. The motivation would be performs multi-mode temperature control process in an effective manner.
Kiyokawa, Akiyama and Feng discloses the claimed invention except for wherein a duty cycle of the pulse width modulation signal used to control the drive of each of the first fans is greater than a duty cycle of the pulse width modulation signal used to control the drive of the corresponding one of the second fans. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the duty cycle of the pulse width modulation signal used to control the drive of each of the first fans is greater than a duty cycle of the pulse width modulation signal used to control the drive of the corresponding one of the second fans, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 1010 USPQ 284 (CCPA 1954).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858